DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a gate driver circuit for a display device, wherein the gate driver circuit includes a plurality of stage blocks for outputting n gate signals, wherein each of the stage blocks includes: a single start stage circuit including: a blank start circuit for receiving a block selection signal; and a signal output circuit for outputting a carry signal and a gate signal; and a plurality of normal stage circuits connected to the single start stage circuit.  The closest prior art Cho et al. (US 2017/0115808) discloses a start stage of a stage block that includes a circuit for receiving a block selection signal and outputs a start signal to the next stage of the block.  However, Cho fails to disclose a signal output circuit for output a gate signal of the start stage circuit.  An analogous prior art Jung et al. (US 2022/0206664) teaches a start stage of a stage block that includes a circuit for receiving a block selection signal and outputs a start signal to the next stage of the block.  However, Jung fails to disclose a signal output circuit for output a gate signal of the start stage circuit.  An analogous prior art Song et al. (US 2016/0358586) teaches stages between groups that a controlled by a group signal, however, the stages do not have an output gate signal, they only provide a carry or start signal to the next group.  None of the cited art alone or combination teach all the limitations of the claim invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628